DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a device, classified in H05B3/0019.
II. Claims 12-17, drawn to a disposable container, classified in B65D81/3476.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, (1) the combination as claimed in claim 1 does not require an inner metal wall, an outer insulating layer, and a heating element disposed between the inner metal wall and the outer insulating layer as claimed in the subcombination of claim 12; and (2) the subcombination as claimed in claim 12 has utility by itself such as it can be used as a drinking cup or a drinking vessel.  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Chris Holm on 9/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II, claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/27/2020 and 8/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the heating element connection and the temperature sensor connection are integrated in a single connection” as recited in claim 11 (lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character(s) are found in the drawings but not mentioned in the description: “B”, “C” (corresponding with Figs.3-5); “D”, “E”, “F”, “G” (corresponding with Figs.6-7).
Appropriate correction is required.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites the limitation “first current” in line 4. This limitation should read “a first current” instead of “first current”. 
Claim 1 recites the limitation “second current” in line 5. This limitation should read “a second current” instead of “second current”. 
Claim 1 recites the limitation “program code” in line 15. This limitation should read “a program code” instead of “program code”. 
Claims 2-11 are objected by virtue of their dependence on claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glucksman et al. (U.S. Pub. No. 2015/0096972 A1).
Regarding claim 1, Glucksman discloses a device (heating device for beverage container; figs.7, 14-18) comprising: 
an electrical connection (power cord 120, fig.14) to an external direct current power source (DC IN (12V) source “S”; fig.7, Par.0058), the electrical connection being removable (power cord 120 can be removable, fig.11; it is noted that fig.11 is used for illustration purposes only); 
a voltage converter (small linear low dropout (LDO) voltage regulator 56; fig.7, Par.0060), receiving first current at a first voltage from the external direct current power source (receiving first current at a first voltage from the DC IN (12V) source “S” via connector 42 and connection 1, see annotated fig.7 below), and providing second current at a second voltage different from the first voltage (providing second current at a second voltage via connection 2, see annotated fig.7 below; the second voltage different from the first voltage because as shown in annotated fig.7 below, the DC IN (12V) source “S” that passes through the small linear low dropout (LDO) voltage regulator 56 to provide lower voltage for powering the MCU and LEDs, Par.0060); 

    PNG
    media_image1.png
    788
    919
    media_image1.png
    Greyscale


a processor (microcontroller MCU 46, fig.7), receiving the second current at the second voltage from the voltage converter (as shown in annotated fig.7 above, microcontroller MCU 46 receiving the second current at the second voltage from the LDO voltage regulator 56 via connection 2); 
a heating element connection (heater connection, see annotated fig.7 above), receiving the first current at the first voltage (receiving the first current at the first voltage because the heater connection receives voltage from the DC IN (12V) source “S”, as shown in fig.7); 
a switch connection (switch connection is used to connect the MOSFET switch 44 with the microcontroller MCU 46, see annotated fig.7 above), receiving a signal representing a heating profile from the processor (as indicated by Par.0059, the MOSFET switch 44 controls the DC power passing from the input DC IN (12V) to the heater element while a thermistor (temperature sensor) assembled in the heater assembly 28 is monitored to determine the actual temperature; and as indicated by Par.0060 and shown in annotated fig.7, the switch connection is used to connect the MOSFET switch 44 with the microcontroller MCU 46, the microcontroller 46 sequences the control signals, measures the temperature via temperature sensor 47 and provides the control and temperature measurements necessary to operate the device; therefore, the switch connection receiving a signal representing a heating profile from the microcontroller MCU 46); 
a temperature sensor connection (temperature sensor connection is used to connect the temperature sensor 47 with the microcontroller MCU 46, see annotated fig.7 above), receiving a signal representing content temperature in a container (container C, fig.16), and providing the signal to the processor (as indicated by Par.0060 and shown in annotated fig.7, the temperature sensor 47 is used to measure the temperature of the content in container C, and provides temperature measurements to the microcontroller MCU 46 via the temperature sensor connection); 
a light emitting diode (LEDs 50, 52 and 54; fig.7) controlled by the processor (microcontroller MCU 46, fig.7), indicating heating status (LEDs 50, 52 and 54 are used to indicate heating status: LED 50 indicates the low setting while LEDs 52 and 54 indicate medium and high settings, respectively; as indicated by Par.0062) [Par.0062 cited: “…The LED's function to indicate which setting is active on the cup warmer…LED 50 indicates the low setting while LED's 52 and 54 indicate medium and high settings, respectively…”]; and 
program code (it is noted that the prior art Glucksman does not explicitly disclose a program code; however, Par.0069 indicated that “if the temperature rises above the programmed temperature settings (Low/Medium/High), the unit will automatically shut off”; therefore, the program code has to be presented in order to program the temperature settings and executed by the microcontroller MCU 46) executed by the processor (microcontroller MCU 46, fig.7), 
the program code controlling the signal representing the heating profile (program code executed by the microcontroller MCU 46 sequences the control signals, measures the temperature via temperature sensor 47 and provides the control and temperature measurements necessary to operate the device, as indicated by Par.0060), 
the program code to raise temperature of the content in the container to a predetermined temperature (program code executed by the microcontroller MCU 46, and the microcontroller MCU 46 is connected to the heater, as shown in fig.7, to heat the temperature of the container in the container C (fig.16) to reach programmed temperature settings (Low/Medium/High); as indicated by Par.0069) by connecting the first current at the first voltage (first current at first voltage from the DC IN (12V) source “S”, fig.7) to a heating element (heater, fig.7) using a switch (MOSFET switch 44 and thermal fuse 60, fig.7) connected to the switch connection (as shown in annotated fig.7, MOSFET switch 44 and thermal fuse 60 connected to the switch connection), and then 
prevent further heating by isolating the first current at the first voltage (first current at first voltage from the DC IN (12V) source “S”, fig.7) from the heating element (heater, fig.7) using the switch (MOSFET switch 44 and thermal fuse 60, fig.7) connected to the switch connection (switch connection, annotated fig.7) (as indicated by Par.0065, the thermal fuse 60 is designed to open the circuit and force the heater off should the temperature ever exceed about 183° F. (84° C.)).

Regarding claim 2, Glucksman discloses the apparatus as set forth above, Glucksman also discloses
wherein the external direct current power source (DC IN (12V) source “S”; fig.7, Par.0058) is 12 volts DC from a cigarette lighter socket (DC IN (12V) source “S” is 12 VDC from a cigarette lighter socket; as indicated by Par.0058 and shown in figs.14, 16).

Regarding claim 4, Glucksman discloses the apparatus as set forth above, Glucksman also discloses
wherein the electrical connection (power cord 120, fig.14) to the external direct current power source (DC IN (12V) source “S”; fig.7) is a cigarette lighter plug (cigarette lighter plug 118; fig.14, Par.0058).

Regarding claim 10, Glucksman discloses the apparatus as set forth above, Glucksman also discloses
wherein the switch connection (switch connection used to connect the microcontroller MCU 46 with the MOSFET switch 44, as shown in annotated fig.7 in the rejection of claim 1) controls a MOSFET (switch 44 is a MOSFET switch; fig.7, Par.0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Pub. No. 2015/0096972 A1) in view of Hamm et al. (U.S. Pub. No. 2004/0139860 A1).
Regarding claim 3, Glucksman discloses the apparatus as set forth above, but does not disclose
wherein the external direct current power source is converted from 110 or 220 volts AC.
Hamm teaches a similar beverage container warmer (figs.1-6)
wherein the external direct current power source is converted from 110 or 220 volts AC (the external direct current power source is converted from 110 volts AC, as indicated by Hamm Par.0040) [Hamm Par.0040 cited: “the container warmer designed for 12 VDC could be provided with a compact 110 VAC to 12 VDC”] [it is noted that the limitation “110 or 220 volts AC” is in alternative form; therefore, only one of these features was given patentable weight during examination].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Glucksman 120 VAC to 12 VDC adapter with the Hamm 110 VAC to 12 VDC power converter, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of providing the input of 12 VDC to operate the cup warmer device. MPEP 2143 I (B).  

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Pub. No. 2015/0096972 A1) in view of Park et al. (U.S. Pub. No. 2018/0162256 A1) and further in view of Zhu (Pub. No. CN 206950083 U).
Regarding claim 5, Glucksman discloses the apparatus as set forth above, but does not disclose
wherein the temperature sensor connection is a magnetic connection and a curie temperature of the magnetic connection is 160 degrees F or less.
Park teaches a similar cup warmer device (Park fig.1)
wherein the temperature sensor connection is a magnetic connection (temperature sensor 401 has magnetic connection using magnet 109, Park fig.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Glucksman temperature sensor connection with the Park temperature sensor connection, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using the temperature sensor to detect the temperature of the content in the cup. MPEP 2143 I (B).  
Glucksman in view of Park teaches the apparatus as set forth above, but does not teach
a curie temperature of the magnetic connection is 160 degrees F or less.
Zhu teaches a similar cup warmer device (Zhu figs.1-2)
a curie temperature of the magnetic connection is 160 degrees F or less (Zhu Translated Document Par.0014 indicated that the curie temperature of the thermistor is 50-80°C, which is 122-176 degrees F; therefore, the curie temperature of 160 degrees F or less as recited in the Instant Application is within the range of 122-176 degrees F provided by prior art Zhu; thus, the prior art Zhu teaches the limitation the curie temperature of the magnetic connection is 160 degrees F or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification of Glucksman in view of Park, by adding the teaching of the curie temperature of the magnetic connection is 160 degrees F or less, as taught by Zhu, in order to maintain the magnetic connection between the temperature sensor and the cup when the cup or the content in the cup is heated to 160 degrees F, so that the temperature sensor would not be disconnected from the cup when the temperature of the cup or the content in the cup is heated to 160 degrees F.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Pub. No. 2015/0096972 A1) in view of Tollerson (U.S. Pub. No. 2007/0201671 A1).
Regarding claim 6, Glucksman discloses the apparatus as set forth above, but does not disclose
wherein the voltage converter is a step-down converter that outputs 5 volts DC.
Tollerson teaches
wherein the voltage converter is a step-down converter (step-down transformer 107; Tollerson fig.1, Par.0018) that outputs 5 volts DC (“5 VDC”, Tollerson Par.0018) [Tollerson Par.0018 cited: “step-down transformer 107 converts −48 VDC local power provided by power source 114 to 5 VDC, 3.3 VDC, or any suitable low voltage DC power signal value”].
Tollerson is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of converting a higher DC voltage to a lower suitable DC voltage. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Glucksman LDO voltage regulator with the Tollerson step-down transformer, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of converting a higher DC voltage to a lower suitable DC voltage. MPEP 2143 I (B).  

Regarding claim 7, Glucksman discloses the apparatus as set forth above, but does not disclose
wherein the voltage converter is a step-down converter that outputs 3.3 volts DC.
Tollerson teaches
wherein the voltage converter is a step-down converter (step-down transformer 107; Tollerson fig.1, Par.0018) that outputs 3.3 volts DC (“3.3 VDC”, Tollerson Par.0018) [Tollerson Par.0018 cited: “step-down transformer 107 converts −48 VDC local power provided by power source 114 to 5 VDC, 3.3 VDC, or any suitable low voltage DC power signal value”].
Tollerson is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of converting a higher DC voltage to a lower suitable DC voltage. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Glucksman LDO voltage regulator with the Tollerson step-down transformer, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of converting a higher DC voltage to a lower suitable DC voltage. MPEP 2143 I (B).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Pub. No. 2015/0096972 A1) in view of Zhang et al. (Pub. No. CN 109222669 A).
Regarding claim 8, Glucksman discloses the apparatus as set forth above, but does not disclose
wherein the processor is selected from the group including MicroChip PIC12FXXX series, Atmel AtTiny series, Cypress PSOC 4xxx family and Holtex HT66F0021.
Zhang teaches a similar bottled beverage heating device (Zhang figs.1-4)
wherein the processor is selected from the group including MicroChip PIC12FXXX series, Atmel AtTiny series, Cypress PSOC 4xxx family and Holtex HT66F0021 (the microprocessor is the PIC12F508 model from PIC12FXXX series, Zhang Translated Document Par.0014) [Zhang Translated Document Par.0014 cited: “The product of the present invention adopts an 8-bit microprocessor of the PIC12F508 model.”] [it is noted that the limitation “selected from the group including MicroChip PIC12FXXX series, Atmel AtTiny series, Cypress PSOC 4xxx family and Holtex HT66F0021” is in alternative form; therefore, only one of these features was given patentable weight during examination].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Glucksman microcontroller MCU with the Zhang microprocessor, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of providing the control and measurement features necessary to operate the cup warmer device. MPEP 2143 I (B).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Pub. No. 2015/0096972 A1) in view of Martin (U.S. Pub. No. 2008/0314258 A1).
Regarding claim 9, Glucksman discloses the apparatus as set forth above, but does not disclose
wherein the switch connection controls a direct current controlled relay.
Martin teaches a similar food heating unit (Martin figs.1-7)
wherein the switch connection (controller 113; Martin fig.1, Par.0043; controller 113 is a switch controller, as indicated by Par.0043) controls a direct current controlled relay (as indicated by Martin Par.0043, switch controller 113 can be coupled to relays to control the higher voltage AC or DC electrical power that is applied to the rice heating unit 123 and the egg heating unit 157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Glucksman, by adding the teaching of the switch connection controls direct current controlled relay, as taught by Martin, in order to perform high-voltage and high-capacity urgent shutdown of DC circuits to prevent the cup warmer from overheating, and thus, ensure safety of using the cup warmer device. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Pub. No. 2015/0096972 A1) in view of Son (U.S. Pub. No. 2015/0327707 A1).
Regarding claim 11, Glucksman discloses the apparatus as set forth above, but does not disclose
wherein the heating element connection and the temperature sensor connection are integrated in a single connection.
Son teaches a similar heating container (Son figs.1-5) 
wherein the heating element connection (heating element connection, see Son annotated fig.4 below) and the temperature sensor connection (temperature sensor connection, Son annotated fig.4 below) are integrated in a single connection (as shown in Son annotated fig.4 below, the heating element connection and the temperature sensor connection are integrated in a single connection that connects to container 10).

    PNG
    media_image2.png
    711
    1005
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Glucksman, by adding the teaching of heating element connection and the temperature sensor connection are integrated in a single connection, as taught by Son, so that the Glucksman heater connection and the Glucksman temperature sensor connection would be integrated in a single connection, in order to reduce the overall components within the device, therefore, saving the overall cost. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Sanoner et al. (U.S. Patent No. 7,022,946 B2) discloses an electronic drinking mug having a temperature sensor in communication with a heating element, and a controller in communication with the heating element for selectively activating and deactivating the heating element for heating the liquid in the mug to a desired temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761